                            Case:19-03909-jtg              Doc #:18 Filed: 09/16/19                   Page 1 of 1
Form DEF7 (03/19)
                                                  United States Bankruptcy Court
                                                   Western District of Michigan
                                                       One Division Ave., N.
                                                             Room 200
                                                      Grand Rapids, MI 49503


 IN RE: Debtor (name used by the debtor in the last 8 years,
 including married, maiden, trade, and address):
                                                                                     Case Number 19−03909−jtg
           Bhogal Enterprises, LLC
           23415 Pleasant Meadow Road                                                Chapter 11
           Diamond Bar, CA 91765
           Tax ID: 83−3789535                                                        Honorable John T. Gregg

                                                                Debtor



                                                  NOTICE OF FILING(S) DUE


A petition was filed in the above−referenced case on 9/16/19 . Please be advised that the following list of
documents have not been filed with the petition and must be filed in the immediate future.



                    Schedules A/B−H due 9/30/2019.
                    Summary of Assets and Liabilities due 9/30/2019.
                    Declaration Under Penalty Of Perjury due: 9/30/2019.
                    Statement of Financial Affairs due 9/30/2019.
                    Verification of Matrix due 9/30/2019.

Local Rule 5005−2(f) of this Court requires that certain documents be filed simultaneously with the petition
commencing a bankruptcy case. Pursuant to said Local Rule, if the defect is not corrected by the filing of
the missing papers within 14 days of service of the Notice of Filings Due, the case may be dismissed
without further notice to the debtor or any interested parties. Please note that all documents must be signed
or accompanied by sworn declaration.




Dated: September 17, 2019

1 Aliases for Debtor Bhogal Enterprises, LLC : dba Crowne Plaza Grand Rapids, fka Chhatrala Grand Rapids, LLC
